                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       GARY D SWIERSKI,                                  Case No. 16-cv-03199-HSG
                                   8                    Petitioner,                          ORDER GRANTING MOTION TO
                                                                                             DISMISS PETITION IN PART;
                                   9             v.                                          REQUIRING RESPONDENT TO
                                                                                             SHOW CAUSE
                                  10       CRAIG KOENIG,
                                                                                             Re: Dkt. No. 25
                                  11                    Respondent.

                                  12
Northern District of California
 United States District Court




                                  13          Petitioner Gary D. Swierski, an inmate at Correctional Training Facility in Soledad,

                                  14   California, filed a petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254

                                  15   challenging a conviction and sentence from Santa Clara County Superior Court. Pending before

                                  16   the Court is Respondent’s Motion to Dismiss the Petition in Part. Dkt. No. 25. Petitioner has filed

                                  17   an opposition, Dkt. No. 27; Respondent has filed a reply, Dkt. No. 31; and Petitioner has filed a

                                  18   sur-reply, Dkt. Nos. 35 and 37.1 For the reasons set forth below, the Court GRANTS

                                  19   Respondent’s Motion to Dismiss the Petition in Part.

                                  20                                             BACKGROUND

                                  21          On June 20, 2012, a jury found Petitioner guilty of first degree murder and the state court

                                  22   sentenced him to an indeterminate term of twenty-five years to life. People v. Swierski, No.

                                  23   H038846, 2014 WL 6680126, at *1 (Cal. Ct. App. Nov. 25, 2014). On March 6, 2014, Petitioner

                                  24   appealed the conviction on the following grounds: the trial court erred in denying his

                                  25
                                       1
                                  26     Petitioner did not obtain leave of court to file his sur-reply, as is required by the Local Rules of
                                       the Northern District of California. N.D. Cal. Civil L.R. 7-3(d). Although the Court has
                                  27   considered Petitioner’s sur-reply in deciding this motion, Petitioner is cautioned that in the future
                                       he must comply with all the relevant rules of procedure, including the local rules of this district.
                                  28   See, e.g., Ghazali v. Moran, 46 F.3d, 52, 54 (9th Cir. 1995) (noting that pro se litigants are bound
                                       by the rules of procedure).
                                   1   Youngblood/Trombetta motion; the trial court deprived him of his right to present a complete

                                   2   defense by threatening to admit inflammatory and prejudicial evidence if he did so; the trial court

                                   3   violated his due process rights when it admitted prejudicial and inflammatory evidence,

                                   4   specifically the admission of evidence of his prior acts of domestic violence against Casinillo and

                                   5   certain letters written by Petitioner; trial counsel was ineffective when he failed to object to (1) the

                                   6   admission of certain letters written by Petitioner, (2) the admission of assistant medical examiner

                                   7   Dr. Jorden’s testimony regarding strangulation, and (3) to two instances of prosecutorial

                                   8   misconduct during the prosecutor’s summation to the jury, specifically the prosecutor’s

                                   9   misstatement of the law with respect to the burden of proof and the prosecutor’s vouching for

                                  10   prosecution witness Eva Swierski; failure to instruct on imperfect self-defense voluntary

                                  11   manslaughter; and cumulative error. See generally Swierski, 2014 WL 6680126; Dkt. No. 6 at 11.

                                  12   That same day, appellate counsel also filed a habeas petition in the state appellate court, which
Northern District of California
 United States District Court




                                  13   raised two of the issues raised in the direct appeal.2 Swierski, 2014 WL 6680126, at *1; Dkt. No.

                                  14   6 at 11. On November 25, 2014, the state appellate court affirmed the judgment and denied the

                                  15   appeal. The appellate court also denied the habeas petition by separate order. See id. On January

                                  16   2, 2015, the California Supreme Court received a petition for review from Petitioner which raised

                                  17   the same issues as raised in his direct appeal, Dkt. No. 25-1 at 3–72, as well as a habeas petition

                                  18   which raised the following issues: (1) the trial court deprived him of his right to present a

                                  19   complete defense by threatening to admit inflammatory and prejudicial evidence if he did so, and

                                  20   (2) trial counsel was ineffective when he failed to object to the admission of damaging evidence,

                                  21   specifically assistant medical examiner Dr. Jorden’s testimony regarding strangulation, and to two

                                  22   instances of prosecutorial misconduct during the prosecutor’s summation to the jury, specifically

                                  23   the prosecutor’s misstatement of the law with respect to the burden of proof and the prosecutor’s

                                  24   vouching for prosecution witness Eva Swierski, Dkt. No. 25-2 at 3–68. On February 25, 2015, the

                                  25   California Supreme Court summarily denied both the petition for review and the habeas petition.

                                  26   See Dkt. No. 25-1 at 2 and Dkt. No. 25-2 at 2.

                                  27
                                       2
                                  28     It is unclear which two issues were raised in this petition because this petition has not been filed
                                       in the record.
                                                                                          2
                                   1          On June 10, 2016, the Court opened the instant habeas action pursuant to its receipt of

                                   2   documents from Petitioner. Dkt. No. 1. On June 14, 2016, the Court docketed a motion from

                                   3   Petitioner requesting that the Court stay and hold in abeyance the instant action so that he could

                                   4   exhaust his claims in state court. Dkt. No. 6. On September 28, 2016, the Court granted

                                   5   Petitioner’s request to stay the proceedings so that he could exhaust state court remedies for his

                                   6   claims. Dkt. No. 11.

                                   7          On November 3, 2017, the California Supreme Court docketed a habeas petition from

                                   8   Petitioner which raised the following claims: (1) ineffective assistance of trial counsel;

                                   9   (2) ineffective assistance of appellate counsel; (3) the trial court abused its discretion in how it

                                  10   handled the Trombetta hearing regarding the three tapes of the victim’s agitated violent outbursts;

                                  11   (4) the prosecution failed to disclose the tapes of the victim’s outbursts, and the police destroyed

                                  12   said tapes, in violation of Brady v. Maryland, 373 U.S. 83 (1963); (5) the trial court violated his
Northern District of California
 United States District Court




                                  13   rights under the Due Process Clause when it refused to allow him to argue that he was the victim

                                  14   of Intimate Partner Battering; (6) the trial court violated his rights under the Equal Protection

                                  15   Clause because it prevented him from arguing that he was the victim of Intimate Partner Battering

                                  16   because of his gender; (7) the trial court erred in excluding certain extrinsic evidence that

                                  17   corroborated Petitioner’s testimony and certain outside expert testimony; (8) prosecutorial

                                  18   misconduct; (9) the trial court erred in allowing the prosecution’s coroner to testify based on Eva’s

                                  19   hearsay; (10) instructional error; (11) conspiracy between defense counsel and the prosecutor to

                                  20   redact information from exhibits 25 and 43; (12) cumulative error; (13) insufficient evidence as a

                                  21   matter of law; (14) the trial court unfairly restricted the defense’s cross-examination of the key

                                  22   prosecution witness; and (15) actual innocence. Dkt. No. 25-3.

                                  23          On January 24, 2018, the California Supreme Court denied the habeas petition as follows:

                                  24          The petition for writ of habeas corpus is denied. (See In re Robbins (1998) 18 Cal. 4th
                                              770, 780 [courts will not entertain habeas corpus claims that are untimely]; In re Clark
                                  25          (1993) 5 Cal.4th 750, 767-769 [courts will not entertain habeas corpus claims that are
                                              successive].)
                                  26

                                  27   Dkt. No. 15 at 386.

                                  28          On April 2, 2018, the Court granted Petitioner’s request to reopen this action, and
                                                                                          3
                                   1   dismissed the amended petition with leave to amend. Dkt. No. 18. On July 18, 2018, the Court

                                   2   found that the second amended petition stated the following cognizable claims: (1) the trial court

                                   3   erred in denying his motion seeking dismissal of the case, filed pursuant to California v.

                                   4   Trombetta, 467 U.S. 479 (1984), and Arizona v. Youngblood, 488 U.S. 51 (1988); (2) the trial

                                   5   court erred in admitting a variety of prejudicial and inflammatory letters; (3) the trial court

                                   6   deprived him of the right to present a complete defense by threatening to admit inflammatory and

                                   7   prejudicial evidence if he did so; (4) the trial court erred in admitting prejudicial and inflammatory

                                   8   evidence which served no purpose other than to arouse the jury’s passions and prejudices; (5) the

                                   9   trial court erred by failing to instruct the jury on imperfect self-defense voluntary manslaughter;

                                  10   (6) the trial court erred in allowing the prosecution’s coroner to testify extensively about the

                                  11   mechanics of strangulation; (7) the trial court erred in omitting relevant parts of the jury

                                  12   instruction that were an element of the statutory charge; (8) the trial court erred in restricting
Northern District of California
 United States District Court




                                  13   defense counsel’s cross-examination of the prosecution’s key witness; (9) the prosecutor

                                  14   committed misconduct on multiple grounds; (10) defense counsel rendered ineffective assistance

                                  15   on multiple grounds; (11) appellate counsel rendered ineffective assistance on multiple grounds;

                                  16   (12) law enforcement failed to preserve material, exculpatory evidence; (13) the cumulative effect

                                  17   of the above errors prejudiced Petitioner; and (14) there was insufficient evidence to support the

                                  18   conviction. Dkt. No. 21.

                                  19                                               DISCUSSION

                                  20          Respondent has filed a motion to dismiss Claim Nos. 6–9, 11, 12, and 14, and certain of

                                  21   the ineffective assistance of trial counsel subclaims (Claim No. 10), as procedurally barred

                                  22   because they were dismissed as untimely by the California Supreme Court with citations to In re

                                  23   Robbins, 18 Cal. 4th 770, 780 (Cal. 1998), and to In re Clark, 5 Cal. 4th 750, 767–69 (Cal. 1993).

                                  24   Dkt. No. 25. Petitioner argues that his claims are not procedurally barred because the California

                                  25   Supreme Court applied the timeliness bar in a discretionary, surprising and unfair manner; he is

                                  26   entitled to the exceptions to the Clark procedural bar; he can demonstrate cause and prejudice to

                                  27   excuse the procedural default; and he is actually innocent. Dkt. No. 27.

                                  28   //
                                                                                          4
                                   1   A.       Standard

                                   2            A federal court will not review questions of federal law decided by a state court if the

                                   3   decision also rests on a state law ground that is independent of the federal question and adequate

                                   4   to support the judgment. Coleman v. Thompson, 501 U.S. 722, 729–30 (1991). In the context of

                                   5   direct review by the United States Supreme Court, the “adequate and independent state ground”

                                   6   doctrine goes to jurisdiction; in federal habeas cases, in whatever court, it is a matter of comity

                                   7   and federalism. Id. The procedural default rule is a specific instance of the more general

                                   8   “adequate and independent state grounds” doctrine. Wells v. Maass, 28 F.3d 1005, 1008 (9th Cir.

                                   9   1994).

                                  10            In cases in which a state prisoner has defaulted his federal claims in state court pursuant to

                                  11   an independent and adequate state procedural rule, federal habeas review of the claims is barred

                                  12   unless the prisoner can demonstrate cause for the default and actual prejudice as a result of the
Northern District of California
 United States District Court




                                  13   alleged violation of federal law, or demonstrate that failure to consider the claims will result in a

                                  14   fundamental miscarriage of justice. Coleman, 501 U.S. at 750.

                                  15            The cause standard requires the petitioner to show that “‘some objective factor external to

                                  16   the defense impeded counsel’s efforts’” to construct or raise the claim.” McClesky v. Zant, 499

                                  17   U.S. 467, 493 (1991) (citing Murray v. Carrier, 477 U.S. 478, 488 (1986)). Objective factors that

                                  18   constitute cause include interference by officials that makes compliance with the state’s procedural

                                  19   rule impracticable, and a showing that the factual or legal basis for a claim was not reasonably

                                  20   available to counsel. See id. at 493–94. Petitioner also must show actual prejudice resulting from

                                  21   the errors of which he complains. See McCleskey, 499 U.S. at 494; United States v. Frady, 456

                                  22   U.S. 152, 168 (1982). Petitioner bears the burden of showing not just that errors at his trial

                                  23   created a possibility of prejudice, but that they “worked to his actual and substantial disadvantage,

                                  24   infecting his entire trial with error of constitutional dimensions.” Frady, 456 U.S. at 170

                                  25   (emphasis in original). To ascertain the extent to which such errors taint the constitutional

                                  26   sufficiency of the trial, they must be evaluated in the total context of the events at trial. See

                                  27   Paradis v. Arave, 130 F.3d 385, 393 (9th Cir. 1997) (citing Frady, 456 U.S. at 169).

                                  28            If a state prisoner cannot meet the cause and prejudice standard, a federal court may still
                                                                                          5
                                   1   hear the merits of the successive, abusive, procedurally defaulted or untimely claims if the failure

                                   2   to hear the claims would constitute a “miscarriage of justice.” See McQuiggin v. Perkins, 569

                                   3   U.S. 383, 391–92 (2013) (holding that miscarriage of justice (actual innocence) showing applies to

                                   4   claims filed after the AEDPA statute of limitations has run, as well as to successive, abusive and

                                   5   procedurally defaulted claims). The Supreme Court limits the “miscarriage of justice” exception

                                   6   to habeas petitioners who can show that “a constitutional violation has probably resulted in the

                                   7   conviction of one who is actually innocent.” Schlup v. Delo, 513 U.S. 298, 327 (1995) (citing

                                   8   Murray, 477 U.S. at 496); see Johnson v. Knowles, 541 F.3d 933, 936–38 (9th Cir. 2008) (“[t]he

                                   9   miscarriage of justice exception is limited to those extraordinary cases where the petitioner asserts

                                  10   his innocence and establishes that the court cannot have confidence in the contrary finding of

                                  11   guilt.”). “To be credible, [an actual innocence] claim requires petitioner to support his allegations

                                  12   of constitutional error with new reliable evidence—whether it be exculpatory scientific evidence,
Northern District of California
 United States District Court




                                  13   trustworthy eyewitness accounts, or critical physical evidence—that was not presented at trial.”

                                  14   Schlup, 513 U.S. at 324. This does not mean a petitioner need always affirmatively present

                                  15   physical evidence that he did not commit the crime with which he is charged. Gandarela v.

                                  16   Johnson, 286 F.3d 1080, 1086 (9th Cir. 2002). The required evidence must create a colorable

                                  17   claim of actual innocence (i.e, that the petitioner is innocent of the charge for which he is

                                  18   incarcerated, as opposed to legal innocence as a result of legal error). Schlup, 513 U.S. at 321. It

                                  19   is not enough that the evidence show the existence of reasonable doubt: petitioner must show

                                  20   “that it is more likely than not that no reasonable juror would have convicted him.” Id. at 329

                                  21   (internal quotation marks omitted). As the Ninth Circuit has put it, “the test is whether, with the

                                  22   new evidence, it is more likely than not that no reasonable juror would have found [p]etitioner

                                  23   guilty.” Van Buskirk v. Baldwin, 265 F.3d 1080, 1084 (9th Cir. 2001); see, e.g., Carriger v.

                                  24   Stewart, 132 F.3d 463, 478 (9th Cir. 1997) (en banc) (petition qualified for Schlup gateway on a

                                  25   showing that chief prosecution witness had confessed to crime under oath in postconviction court

                                  26   and that prosecution had failed to produce file disclosing that witness was known liar).

                                  27   B.     Analysis

                                  28          Respondent is correct that the reference to In re Robbins, 18 Cal. 4th 770, 780 (Cal. 1998),
                                                                                          6
                                   1   and to In re Clark, 5 Cal. 4th 750, 767–69 (Cal. 1993), indicates the application of California’s

                                   2   timeliness rule.3 Walker v. Martin, 562 U.S. 307, 313 (2011) (“A summary denial [of a habeas

                                   3   petition by the California Supreme Court] citing Clark and Robbins means that the petition is

                                   4   rejected as untimely.”); Thorson v. Palmer, 479 F.3d 643, 645 (9th Cir. 2007) (citation in

                                   5   California Supreme Court’s summary order to In re Robbins, 18 Cal. 4th 770, 780 is “a clear

                                   6   ruling that [] petition was untimely”). Respondent is also correct that California’s timeliness rule

                                   7   is both independent, Bennett v. Mueller, 322 F.3d 573, 582–83 (9th Cir. 2003), and adequate,

                                   8   Walker, 562 U.S. 307 at 316, and thus may be the basis for a federal district court to hold that a

                                   9   claim has been procedurally defaulted and therefore may not be considered on the merits by the

                                  10   federal court. Federal habeas review of Petitioner’s claims that were only raised in his November

                                  11   2017 habeas petition is barred unless he can demonstrate cause for the default and actual prejudice

                                  12   as a result of the alleged violation of federal law, or can demonstrate that failure to consider the
Northern District of California
 United States District Court




                                  13   claims will result in a fundamental miscarriage of justice. Coleman, 501 U.S. at 750.

                                  14          1.      California Supreme Court’s Application of the Timeliness Rule

                                  15          Petitioner argues that in applying California’s timeliness rule, the California Supreme

                                  16   Court exercised its discretion “in a surprising or unfair manner that was arbitrary, capricious,

                                  17   illogical, implausible, a clear error of judgment, an error of law, and a fundamental unfairness,”

                                  18   thereby rendering California’s timeliness rule neither adequate nor independent, and that

                                  19   California’s timeliness rule discriminates against federal claims. Dkt. No. 27 at 6, 8–12.

                                  20   Petitioner’s arguments misunderstand the independent and adequate requirement. California’s

                                  21   timeliness rule is an independent state ground for a state court’s decision because on August 3,

                                  22   1998, the California Supreme Court announced that it would no longer consider federal law when

                                  23   deciding whether claims were untimely. In re Robbins, 18 Cal. 4th at 811–12. The Ninth Circuit

                                  24   acknowledged the independence of California’s timeliness rule in Bennett v. Mueller, 322 F.3d

                                  25   573, 582–83 (9th Cir. 2003):

                                  26

                                  27
                                       3
                                         Because the Court has found that the California Supreme Court’s application of the timeliness
                                       rules bars federal review of Petitioner’s claims that were raised only in his second state habeas
                                  28   petition, the Court declines to address Petitioner’s arguments regarding the California Supreme
                                       Court’s application of California’s bar on successive petitions.
                                                                                          7
                                              Applying Robbins prospectively, we affirm the district court’s determination that the
                                   1          California Supreme Court’s post-Robbins denial of Bennett’s state petition for lack of
                                              diligence (untimeliness) was not interwoven with federal law and therefore is an
                                   2          independent procedural ground.
                                   3   Bennett, 322 F.3d at 582–83. In 2011, the Supreme Court held that although California’s

                                   4   timeliness rule is discretionary, it is adequate. Walker, 562 U.S. at 316. The Supreme Court’s

                                   5   analysis directly refutes Petitioner’s argument that California’s timeliness rule is not consistently

                                   6   applied.
                                              To qualify as an “adequate” procedural ground, a state rule must be “firmly established and
                                   7          regularly followed”. Kindler, 558 U.S., at 60 – 61, 130 S.Ct., at 618 (internal quotation
                                              marks omitted). “[A] discretionary state procedural rule,” we held in Kindler, “can serve as
                                   8          an adequate ground to bar federal habeas review.” Id., at 60, 130 S.Ct., at 618. A “rule can
                                              be ‘firmly established’ and ‘regularly followed,’” Kindler observed, “even if the
                                   9          appropriate exercise of discretion may permit consideration of a federal claim in some
                                              cases but not others.” Id., at 60 – 61, 130 S.Ct., at 618.
                                  10
                                              California’s time rule, although discretionary, meets the “firmly established” criterion, as
                                  11          Kindler comprehended that requirement. . . .
                                  12          Nor is California’s time rule vulnerable on the ground that it is not regularly followed.
Northern District of California
 United States District Court




                                              Each year, the California Supreme Court summarily denies hundreds of habeas petitions by
                                  13          citing Clark and Robbins.
                                  14   Walker, 562 U.S. at 316–18.

                                  15          Petitioner further argues that the California Supreme Court incorrectly applied the

                                  16   timeliness rule to bar his claims, and that he has demonstrated that he qualifies for the exception to

                                  17   California’s timeliness requirement, because he was faced with a state-created impediment and he

                                  18   was still investigating his claim at the time he filed his second state habeas petition. Dkt. No. 27

                                  19   at 2. “Federal habeas courts lack jurisdiction . . . to review state court applications of state

                                  20   procedural rules.” Poland v. Stewart, 169 F.3d 573, 584 (9th Cir. 1999). Petitioner’s argument

                                  21   that the state court incorrectly applied its own procedural rule does not excuse the default or

                                  22   otherwise allow this Court to review his procedurally barred claims.

                                  23          3.      Cause and Prejudice to Excuse Procedural Default

                                  24          Petitioner argues that the alleged Brady violation and habeas counsel’s ineffective

                                  25   assistance constitute cause to excuse the procedural default.

                                  26                  a.      Brady violation

                                  27          Petitioner alleges that the prosecutor “failed to disclose material, exculpatory, impeaching

                                  28   evidence before the police destroyed the evidence.” Dkt. No. 27 at 3. The evidence referred to is
                                                                                          8
                                   1   three audiotapes that Petitioner alleges are recordings of the victim having violent outbursts and

                                   2   threatening to kill Petitioner. Petitioner alleges that these tapes were seized from his home by the

                                   3   police pursuant to a search warrant, that the prosecutor then failed to provide him with a copy, and

                                   4   that the police later effectively destroyed them.

                                   5          The cause standard requires the petitioner to show that some objective factor, such as

                                   6   interference by government officials, impeded the petitioner’s ability to either construct or raise

                                   7   the claim. McClesky, 499 U.S. at 493. The cause standard is not satisfied simply because

                                   8   government officials are alleged to have interfered with Petitioner’s constitutional rights in some

                                   9   fashion, or because Petitioner raises a claim of government misconduct. Rather, the government

                                  10   interference must have prevented the petitioner from raising the claim, such as by rendering the

                                  11   petitioner unaware of the claim or leaving the petitioner with the mistaken impression that the

                                  12   claim had already been fairly presented to the state courts. See, e.g., Banks v. Dretke, 540 U.S.
Northern District of California
 United States District Court




                                  13   668, 692–94 (2004) (cause for failing to raise Brady claim existed when prosecutor withheld

                                  14   exculpatory evidence, had represented before trial that it would disclose all Brady material, had

                                  15   denied in earlier habeas action an assertion that would have been proven by the withheld material,

                                  16   and had stood silent when witness made misrepresentations that would have been proven by the

                                  17   withheld material); Robinson v. Ignacio, 360 F.3d 1044, 1054 (9th Cir. 2004) (petitioner’s reliance

                                  18   on state’s stipulation that his denial of counsel claim was properly before the court constituted

                                  19   “cause” for his delay in raising the claim on direct appeal).

                                  20          Here, Petitioner has long been aware of the existence of the purportedly exculpatory

                                  21   material and of the potential Brady claim. The tapes were created by Petitioner and originally in

                                  22   his possession. From late 2011 to early 2012, prior to trial, Petitioner repeatedly corresponded

                                  23   with trial counsel about obtaining these tapes, and in May 2012, during trial, trial counsel filed a

                                  24   Trombetta motion seeking dismissal of these charges on the grounds that the government had

                                  25   destroyed this material exculpatory material in bad faith. Dkt. No. 25-3 at 82–94. The alleged

                                  26   government action — failure to produce, and destruction of, exculpatory material — thus did not

                                  27   prevent Petitioner from timely raising his Brady claim on direct appeal or in his initial petition.

                                  28   Moreover, the government’s alleged failure to turn over tapes in which the victim allegedly
                                                                                           9
                                   1   threatened to kill Petitioner is unrelated to the habeas claims raised for the first time in the second

                                   2   petition: trial court error in allowing the coroner to testify regarding strangulation mechanics,

                                   3   instructional error, trial court error in restricting the cross-examination of key prosecution witness,

                                   4   prosecutorial misconduct, ineffective assistance of appellate counsel, and insufficient evidence to

                                   5   support the conviction. Petitioner did not need to be in possession of the allegedly exculpatory

                                   6   tapes to raise or construct these claims. Accordingly, the prosecutor’s asserted failure to produce,

                                   7   and the police’s destruction of, the audiotapes does not constitute cause to excuse the procedural

                                   8   default.

                                   9                    b.      Ineffective Assistance of Appellate Counsel

                                  10             Petitioner argues that appellate counsel was ineffective for failing to raise these claims

                                  11   earlier, which constitutes cause to excuse the procedural default pursuant to Martinez v. Ryan, 566

                                  12   U.S. 1 (2012). Dkt. No. 27 at 2–3; Dkt. No. 37 at 1–3. He argues that because the appellate
Northern District of California
 United States District Court




                                  13   counsel was provided by the state, the errors made by appellate counsel must also be attributed to

                                  14   the state. Dkt. No. 37 at 1–2.

                                  15             In Martinez v. Ryan, 566 U.S. 1 (2012), the Supreme Court announced an equitable rule by

                                  16   which cause is found to excuse the procedural default of a claim of ineffective assistance of trial

                                  17   counsel. Martinez applies where: (1) the claim was “substantial;” (2) state law requires the claim

                                  18   be brought in an initial-review collateral proceedings; (3) there was no counsel or only ineffective

                                  19   counsel during the state collateral review proceeding; and (4) the state collateral proceeding was

                                  20   the “initial” review proceeding for the claim. Trevino v. Thaler, 569 U.S. 413, 423 (2013)

                                  21   (discussing Martinez, 132 S. Ct. at 1318-19, 1320-21). Martinez applies where the state’s

                                  22   “procedural framework, by reason of its design and operation, makes it highly unlikely in a typical

                                  23   case that a defendant will have a meaningful opportunity to raise the claim of ineffective

                                  24   assistance of trial counsel on direct appeal.” Id. at 423. The Martinez exception arguably applies

                                  25   to California petitioners because, under California law, “except in those rare instances where there

                                  26   is no conceivable tactical purpose for counsel’s actions, claims of ineffective assistance of counsel

                                  27   should be raised on habeas corpus, not on direct appeal.” People v. Lopez, 42 Cal. 4th 960, 972

                                  28   (2008).
                                                                                           10
                                   1          The Court finds that Petitioner’s argument fails for the following reasons.

                                   2          First, the Martinez exception only excuses the procedural default of claims of ineffective

                                   3   assistance of trial counsel. See Martinez, 566 U.S. at 9 (“This opinion qualifies Coleman by

                                   4   recognizing a narrow exception: Inadequate assistance of counsel at initial-review collateral

                                   5   proceedings may establish cause for a prisoner’s procedural default of a claim of ineffective

                                   6   assistance at trial.”). The Supreme Court specifically declined to extend the Martinez exception to

                                   7   procedurally defaulted claims of ineffective assistance of appellate counsel. Davila v. Davis, 137

                                   8   S. Ct. 2058, 2065–66 (2017); see also Hurles v. Ryan, 914 F.3d 1236, 1237–38 (9th Cir. 2019)

                                   9   (noting that Davila abrogated the Ninth Circuit’s holding in Nguyen v. Curry, 736 F.3d 1287 (9th

                                  10   Cir. 2013), which had extended Martinez exception to procedurally defaulted claims of ineffective

                                  11   assistance of appellate counsel). Accordingly, ineffective assistance of appellate counsel cannot

                                  12   constitute cause to excuse the procedural default of Claim Nos. 6–9, 11, 12, and 14.
Northern District of California
 United States District Court




                                  13          Second, Petitioner’s claims of ineffective assistance of trial counsel raised solely in his

                                  14   second state habeas petition do not fall under the Martinez exception because the procedural

                                  15   default did not occur in the initial review proceeding for his claims. The California Supreme

                                  16   Court imposed its untimeliness bar in petitioner’s second collateral proceeding in state court. The

                                  17   Martinez rule does not apply in

                                  18          appeals from initial-review collateral proceedings, second or successive collateral
                                              proceedings, and petitions for discretionary review in a State’s appellate courts. It does not
                                  19          extend to attorney errors in any proceeding beyond the first occasion the State allows a
                                              prisoner to raise a claim of ineffective assistance at trial, even though that initial-review
                                  20          collateral proceeding may be deficient for other reasons.
                                  21   Martinez, 566 U.S. at 16. Here, the initial-review collateral proceedings took place in the state

                                  22   appellate court when Petitioner filed his first state habeas petition. Because the procedural bar

                                  23   applied by the California Supreme Court took place in a later state collateral proceeding, the

                                  24   exception under Martinez does not apply.

                                  25          Because Petitioner has failed to demonstrate cause to excuse the procedural default, the

                                  26   Court declines to consider whether he has demonstrated prejudice.

                                  27          4.      Miscarriage of Justice Exception

                                  28          Petitioner argues that he is entitled to the miscarriage of justice exception because he is
                                                                                        11
                                   1   actually innocent. Dkt. No. 27 at 3. He argues that there were many significant constitutional

                                   2   errors in his trial, such as the prosecutor’s knowing presentation of false evidence and testimony,

                                   3   and that in the absence of such errors, no jury would have convicted him. Dkt. No. 27 at 12. In

                                   4   order to pass through the “miscarriage of justice” gateway established in Schlup, Petitioner is

                                   5   required to present new evidence of his actual innocence. As discussed supra, an actual innocence

                                   6   claim requires “new reliable evidence—whether it be exculpatory scientific evidence, trustworthy

                                   7   eyewitness accounts, or critical physical evidence—that was not presented at trial.” Schlup, 513

                                   8   U.S. at 324. The test is whether, with the new evidence, it is more likely than not that no

                                   9   reasonable juror would have found petitioner guilty. Schlup, 513 U.S. at 327. Petitioner’s

                                  10   arguments regarding his factual innocence rely on errors made at trial and false evidence presented

                                  11   at trial. He has presented no new reliable evidence that was not presented at trial. Accordingly,

                                  12   Petitioner is not entitled to the miscarriage of justice exception to the procedural default rule.
Northern District of California
 United States District Court




                                  13                                               CONCLUSION

                                  14           For the foregoing reasons, the Court GRANTS Respondent’s motion to dismiss the petition

                                  15   in part. Dkt. No. 25.

                                  16           The following claims are DISMISSED as procedurally defaulted and barred from federal

                                  17   review: Claim Nos. 6–9, 11, 12, and 14, and the subclaims in Claim No. 10 not presented in the

                                  18   petition for review or the initial state habeas petition.

                                  19           The following claims remain: (1) the trial court erred in denying Petitioner’s

                                  20   Trombetta/Youngblood motion for a new trial; (2) the trial court erred in admitting a variety of

                                  21   prejudicial and inflammatory letters; (3) the trial court deprived Petitioner of the right to present a

                                  22   complete defense by threatening to admit inflammatory and prejudicial evidence if he did so;

                                  23   (4) the trial court erred in admitting prejudicial and inflammatory evidence, which served no

                                  24   purpose other than to arouse the jury’s passions and prejudices; (5) the trial court erred by failing

                                  25   to instruct the jury on imperfect self-defense voluntary manslaughter; (10) trial counsel was

                                  26   ineffective when she failed to object to (a) the admission of certain letters written by Petitioner,

                                  27   (b) the admission of assistant medical examiner Dr. Jorden’s testimony regarding strangulation,

                                  28   and (c) to two instances of prosecutorial misconduct during the prosecutor’s summation to the
                                                                                          12
                                   1   jury, specifically the prosecutor’s misstatement of the law with respect to the burden of proof and

                                   2   the prosecutor’s vouching for prosecution witness Eva Swierski; and (13) the cumulative effect of

                                   3   the above errors prejudiced Petitioner.4

                                   4          Within sixty (60) days of the date of this Order, Respondent shall file with the Court and

                                   5   serve on Petitioner, an answer conforming in all respects to Rule 5 of the Rules Governing Section

                                   6   2254 Cases, showing cause why a writ of habeas corpus should not be granted based on the claims

                                   7   found cognizable herein. Respondent shall file with the answer and serve on Petitioner a copy of

                                   8   all portions of the state trial record that have been transcribed previously and that are relevant to a

                                   9   determination of the issues presented by the petition.

                                  10          If Petitioner wishes to respond to the answer, he shall do so by filing a traverse with the

                                  11   Court and serving it on Respondent within thirty (30) days of the date the answer is filed.

                                  12          This order terminates Dkt. No. 25.
Northern District of California
 United States District Court




                                  13          IT IS SO ORDERED.

                                  14   Dated: 8/28/2019

                                  15                                                     ______________________________________
                                                                                         HAYWOOD S. GILLIAM, JR.
                                  16                                                     United States District Judge
                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27
                                       4
                                  28    The Court refers to these claims by the numbers assigned in the July 18, 2018 Order to Show
                                       Cause for consistency and to avoid confusion.
                                                                                      13
